DETAILED ACTION
This Office action is in response to amendments filed 7/6/2022. It should be noted that claim 1 has been amended. Due to new grounds of rejection, this action has been made Non-Final. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In S4.5 the term --of-- should be inserted between “unit” and “the”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites a method of modeling, simulation, and fault injection, which is fundamental to designing machinery and thus grouped as a certain method of engineering. This judicial exception is not integrated into a practical application because the generically recited modeling software steps do not add a meaningful limitation to the abstract idea; these steps amount to simply implementing the abstract idea into the software. The claim does not include additional steps that are sufficient to amount to significantly more than the judicial exception. The use of Unigraphics to model pump flow in the manner claimed amounts to a mere manipulation of data. The recited limitations are well-understood, routine, and conventional software functions as recognized by the court decisions listed in MPEP § 2106.05(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the flow regions of a centrifugal pump” in line 3. There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is repeated many times throughout the claim, even in the singular form in S3.2. Therefore, claim 1 is indefinite.
Claim 1 recites, “an inducer unit” in S1.4. However, in S1.3, “an inducer” has already been defined. Thus, it is unclear if these limitations are referring to the same element or if they are referencing different inducers. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites, “an impeller unit” in S1.4. However, in S1.3, “an impeller” has already been defined, and later in S1.4, “the impeller” and “the impeller part” are recited. It is unclear if all of these limitations are referring to the same element or if they are referencing different impellers. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites, “an inlet of the gear pump” in S2.3, and “an inlet unit of the gear pump” in S2.4. These limitations are indefinite because it is unclear if they are referring to the same element. It should be noted that “the inlet of the gear pump” has been recited in S3.2 and S3.3; it is unclear which of the defined inlet limitations this is referencing. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “the lower centrifugal pump” in S3.2. There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation was likely intended to read: “the lower connecting pipeline of the centrifugal pump”. Nevertheless, claim 1 is indefinite.
Claim 1 recites the limitation “the “Split disconnected” operation” in S4.3. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite.
Regarding claim 1, the use of “i.e.” in S6.4 renders claim 1 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Finally, regarding the use of the terms, “Unigraphics NX”, “UG”, and “Pumplinx”: trademarks or trade names used in a claim as a limitation to identify or describe a particular material or product does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of these trademarks/trade names in claim 1 renders the claim indefinite.
The Examiner has done his best to identify all of the indefinite issues, but the claim should be fully reviewed by Applicant to eliminate any additional issues that may have been missed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746